                 Case 19-10209-KJC              Doc 255        Filed 05/06/19        Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------- x
                                                           :
In re:                                                     :   Chapter 11
                                                           :
NOVUM PHARMA, LLC,                                         :   Case No. 19-10209 (KJC)
                                                           :
                                    Debtor.1               :
                                                           :
---------------------------------------------------------- x
                  NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                 HEARING ON MAY 9, 2019 AT 11:00 A.M. (EASTERN TIME)
                     BEFORE THE HONORABLE KEVIN J. CAREY2

MATTERS GOING FORWARD

1.       Debtor’s Motion for Order Pursuant to 11 U.S.C. §§ 105(a), 363 and 364(c)(1) and Fed.
         R. Bankr. P. 6004 Approving Stipulation Regarding Continuation of Co-Pay Services and
         Purchase of Claim (Filed February 26, 2019) [Docket No. 72]

         Related Documents:

                  (a)      Debtor’s Motion to Set Expedited Hearing and Shorten Notice Period
                           With Respect to Debtor’s Motion for Order Pursuant to 11 U.S.C.
                           §§ 105(a), 363 and 364(c)(1) and Fed. R. Bankr. P. 6004 Approving
                           Stipulation Regarding Continuation of Co-Pay Services and Purchase of
                           Claim (Filed February 26, 2019) [Docket No. 73]

                  (b)      Order Setting Expedited Hearing and Shortening Notice Period With
                           Respect to Debtor's Motion for Order Pursuant to 11 U.S.C. §§ 105(a),
                           363 and 364(c)(1) and Fed. R. Bankr. P. 6004 Approving Stipulation
                           Regarding Continuation of Co-Pay Services and Purchase of Claim
                           (Entered February 26, 2019) [Docket No. 74]




1
         The last four digits of the Debtor’s federal tax identification number are 7895. The mailing address for the
         Debtor is 200 South Wacker Drive, 31st Floor, Chicago, IL 60606.
2
         The hearing will be held before The Honorable Kevin J. Carey at the United States Bankruptcy Court for
         the District of Delaware, 824 North Market Street, 5th Floor, Courtroom 5, Wilmington, Delaware 19801.
         Any person who wishes to appear telephonically at the hearing must contact COURTCALL, LLC at 866-
         582-6878 to register his/her telephonic appearance in accordance with the Instructions for Telephonic
         Appearances Effective January 5, 2005, Revised May 11, 2018.


58448/0002-17227072v1
                   Case 19-10209-KJC      Doc 255     Filed 05/06/19     Page 2 of 3



                   (c)   Notice of Hearing on Debtor’s Motion for Order Pursuant to 11 U.S.C.
                         §§ 105(a), 363 and 364(c)(1) and Fed. R. Bankr. P. 6004 Approving
                         Stipulation Regarding Continuation of Co-Pay Services and Purchase of
                         Claim (Filed February 26, 2019) [Docket No. 75]

                   (d)   Declaration of Thomas S. O’Donoghue, Jr. in Support of Debtor’s Motion
                         for Order Pursuant to 11 U.S.C. §§ 105(a), 363 and 364(c)(1) and Fed. R.
                         Bankr. P. 6004 Approving Stipulation Regarding Continuation of Co-Pay
                         Services and Purchase of Claim (Filed March 18, 2019) [Docket No. 147]

         Objection Deadline: March 11, 2019 at 4:00 p.m. On consent of the parties, the
                             Objection Deadline was extended until 5:00 p.m. on March 14,
                             2019 for the Official Committee of Unsecured Creditors.

         Responses Received:

                   (a)   Objection of the United States Trustee to Debtor’s Motion for an Order
                         Pursuant to 11 U.S.C. §§ 105(a), 362, 363, 364(c)(1) and Fed. R. Bankr. P.
                         4001 and 6004 for Approving Stipulation Regarding Continuation of Co-Pay
                         Services and Purchase of Claim (D.E. 72) (Filed March 8, 2019) [Docket
                         No. 119]

                   (b)   Objection of the Official Committee of Unsecured Creditors to the Debtor’s
                         Motion for Order Pursuant to 11 U.S.C. §§ 105(a), 363 and 364(c)(1) and
                         Fed. R. Bankr. P. 6004 Approving Stipulation Regarding Continuation of Co-
                         Pay Services and Purchase of Claim (Filed March 14, 2019) [Docket No.
                         138]

                   (c)   Motion For Leave to File Response of ConnectiveRx to Objections to
                         Debtor’s Motion For Order Pursuant to 11 U.S.C. §§ 105(a), 363 and
                         364(c)(1) and Fed. R. Bankr. P. 4001 and 6004 Approving Stipulation
                         Regarding Continuation of Co-Pay Services and Purchase of Claim (Filed
                         March 18, 2019) [Docket No. 141]

                   (d)   Order Granting Motion For Leave to File Response of ConnectiveRx to
                         Objections to Debtor’s Motion For Order Pursuant to 11 U.S.C. §§ 105(a),
                         363 and 364(c)(1) and Fed. R. Bankr. P. 4001 and 6004 Approving
                         Stipulation Regarding Continuation of Co-Pay Services and Purchase of
                         Claim (Entered March 18, 2019) [Docket No. 149]

         Status:         This matter was adjourned from the April 26, 2019 hearing. This matter
                         will be going forward.




                                                  2
58448/0002-17227072v1
                 Case 19-10209-KJC   Doc 255   Filed 05/06/19    Page 3 of 3



Dated: Wilmington, Delaware
       May 6, 2019

                                        COLE SCHOTZ P.C.

                                        /s/ David R. Hurst
                                        David R. Hurst (I.D. No. 3743)
                                        Patrick J. Reilley (I.D. No. 4451)
                                        500 Delaware Avenue, Suite 1410
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 652-3131
                                        Facsimile: (302) 652-3117

                                        – and –

                                        Jacob S. Frumkin
                                        25 Main Street
                                        Hackensack, New Jersey 07601
                                        Telephone: (201) 489-3000
                                        Facsimile: (201) 489-3479

                                        Counsel for Debtor and
                                        Debtor-in-Possession




                                           3
58448/0002-17227072v1
